The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-4 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of Yamashita et al., US 2017/02598520 A1, teaches a parking assistance device includes a detection unit that detects a parkable area in a surrounding area of a vehicle, a route calculation unit that calculates a parking guidance route for guiding the vehicle from the current position of the vehicle to a parking target position contained in the parkable area, and a control unit that guides the vehicle to the parking target position according to the parking guidance route, completes the guidance when the vehicle has fit into the parkable area with a certain attitude and has reached the parking target position, and varies a completion extension period until the guidance of the vehicle is completed according to the stop mode of the vehicle when the vehicle has entered the parkable area with the certain attitude and the vehicle has stopped before reaching the parking target position. 
Regarding independent claim 1, Yamashita taken either independently or in combination with the prior art of record fails to teach or render obvious notifying an occupant of an operation request requesting a driving operation of the vehicle to be performed by the occupant for the parking assist control; monitoring whether or not the driving operation corresponding to the operation request has been performed by the occupant within a predetermined period after the notification of the operation request; and when the driving operation corresponding to the operation request has not been performed by the occupant within the predetermined period, terminating the parking assist control and notify the occupant that the parking assist control is terminated in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668